Citation Nr: 1130553	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-30 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1970 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case states that he developed an acquired psychiatric disability as a result of his service in the U.S. Army.  Specifically, he alleges that while serving as a helicopter crew chief/mechanic with the 5th Special Forces Group in Ft. Bragg, North Carolina, he witnessed a soldier fall to his death while fast-roping out of the aircraft from altitude.  Additionally, the Veteran stated that his duty with the Special Forces included participation in special exercises, to include participating in something called "Operation Lift," which the Veteran asserts to have involved transportation of Army and other government agents involved in unconventional warfare training.  The Veteran states that he was aware of the deaths of at least two soldiers who participated in Operation Lift.  

The Veteran's current disability picture is not entirely clear.  The Board, in July 2009, remanded the claim in order to attempt to corroborate the Veteran's alleged stressors.  PTSD had been diagnosed by a private psychiatrist; however, in the submission made to the Board, that physician did not include a link to service nor was there any elaboration on the nature of his condition.  The Veteran has also been treated for bipolar disorder, and does have a clinical history of treatment for that condition.  It is noted that the U.S. Court of Appeals for Veterans Claims has stated that in claims for service connection, the focus on the claim is on the symptoms as opposed to any one specific disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  In this regard, while conducting the development directed by this remand, the focus must be on any acquired psychiatric disability which may currently be present.  

The service department was unable to corroborate the names of the soldiers identified by the Veteran as having died at Ft. Bragg during his assignment there; however, the Veteran has submitted evidence which does support his claimed exposure to stressful situations.  Specifically, the Veteran has included a newspaper release which indicates that a soldier died as a result of fast-roping out of a helicopter in 1972 at Ft. Bragg.  Additionally, the record includes the statement of a fellow Veteran who served with the appellant, and includes written testimony that the Veteran was exposed to the fast-roping incident, and that guilt was felt as a result.  The Veteran's spouse has sent a letter detailing her husband's symptoms, and a private nurse (and attorney) has also written a letter stating her belief that psychiatric symptoms are related to military service (this individual's qualifications to address mental health diagnoses are not elaborated).  The Veteran's nephew, a Navy Veteran, has also written to VA, and he explained that when the Veteran would visit him in San Diego, he would become very anxious when he heard military aircraft.  

The Board is satisfied with the evidence of record regarding the helicopter fatality to concede that it occurred as alleged.  Both the testimony of the fellow Veteran and the newspaper clipping are highly probative, and do suggest that such an incident occurred.  Given that the Veteran's military occupational specialty was that of a helicopter aviation mechanic, it is certainly reasonable to assume that he could have witnessed this traumatic event. 

Given the above, the Board is of the opinion that a comprehensive VA psychiatric examination is warranted to determine if any current psychiatric disability is causally related to military service, to include the helicopter fatality.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the examiner should acknowledge that the evidentiary record supports the occurrence of the helicopter fatality, and that this is an established fact as opposed to an unsubstantiated allegation.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining whether any acquired psychiatric disability had causal origins in active service.  In this regard, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability, to include bipolar disorder and PTSD, was caused by any incident or event of active service, to include the verified witnessing of a soldier's dying while fast-rope exiting a helicopter.  A rationale should accompany any conclusions reached in the examination report.  

3.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


